DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of performing analyses. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “arithmetic section.”  That is, other than reciting “arithmetic section,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “arithmetic section” language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an “arithmetic section” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “arithmetic section” that performs the analysis steps. The limitations are recited at a high level of generality and merely automates the analysis steps, therefore acting as a generic computer to perform the abstract idea. The “arithmetic section” is claimed 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific examples of features claimed in claim 1, 7-10, and 12, does not reasonably provide enablement for different analyses such as predictive/statistical analysis, machine learning, neural network modeling or algorithmic calculations, as a feature or any other feature related to “certain analysis.” In the same way, the specific examples of features claimed in claim 1, 2, , does not reasonably provide enablement for all the different aspects of a vehicle or a road like the make, model, axle, size, terrain, region, as a feature or any other feature related to a “kind” not listed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Wands factors applied: the claims are claimed broadly capturing both disclosed and non-disclosed matter in the electrical/computer arts for vehicle controls, vehicle controls is an evolving art incorporating more inputs and reactions than previously demanded by the art. Here a programmer is has a high level of skill, programing is predictable yet the effects on the other vehicle systems may be unpredictable for a programmer. It is unknown if there are working examples. Here the inventor provides only a broad generalization of the vehicle control implementation, a high quality of experimentation is needed, and creating a program from scratch requires experimentation to balance out the vehicle dynamics and other parameters.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase, "certain analysis," in claims 1, 7-10, and 12 is a relative term which renders the claim indefinite.  The phrase “certain analysis” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
The term “kind” in claims 1, 2, and 7-12 is a relative term which renders the claim indefinite. The term “kind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, “a kind of moving body,” “a kind of road,” “first moving body is further differentiated into a third moving body of a third kind,” or “a fourth moving body of a fourth kind,” all incorporate the use of the term “kind” and the intended meaning of the term is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasamy (US20170371337A1).
Regarding claim 1, Ramasamy teaches a road management device comprising an arithmetic section, the arithmetic section performing a certain analysis on a road using information acquired by a moving body moving along the road (see Figure 8A, 810 and Paragraph 0043 wherein the lane definition server 782 accesses vehicle information for a vehicle travelling on a road; At block 830, the lane management system 780 defines at least one lane for the road based on the vehicle information and the road information), 
the arithmetic section performing the certain analysis on a first road of a first kind using first information acquired by a first moving body of a first kind (see Paragraph 0070 and at block 810, the computing device 510 of a first vehicle accesses its own vehicle information and determines its operating mode and other characteristics of the first vehicle;  see also Paragraph 0074 for the first vehicle 140 defines the lane based on the vehicle information it accessed, including the width of the vehicle and a predefined buffer area; see also Figure 10), 
and performing the certain analysis on a second road of a second kind using second information acquired by a second moving body of a second kind (see Paragraph 0079 for the computing device establishes a second lane on the road 100 that duplicates the truck's existing lane 120 but is positioned to the left of the truck's lane 120; see also Figure 10; see also Paragraph 0029 for different lane management systems 780 may manage different types of roads, e.g., highways, city streets, residential neighborhoods, etc., or may have overlapping geographic responsibility).  
Regarding claim 2, Ramasamy teaches the road management device according to claim 1, wherein a kind of the road undergoing the certain analysis by the arithmetic section is associated with a kind of the moving body acquiring the information (see Paragraph 0079 wherein once the computing device 510 determines that it can safely change positions on the road 100 and pass the vehicle 140, the computing device establishes a second lane on the road 100 that duplicates the truck's existing lane 120 but is positioned to the left of the truck's lane 120. In some examples, the second lane may be positioned to the left of and adjacent to the original lane 120, but without overlapping the original lane 120; see also Paragraph 0031 for example, vehicle information may include a vehicle driving mode, a location, a direction of travel, an associated road, or a lane of travel...The lane definition server 782 may access vehicle information in the data store 784 to define a lane on a road for a vehicle).  
Regarding claim 3, Ramasamy teaches the road management device according to claim 1, wherein the first road is a road whose width is narrower than a certain threshold, and the second road is a road whose width is wider than the threshold (see Paragraph 0053 for the lane management system 782 that defines a lane based on the width and driving mode of the requesting vehicle. In an autonomous driving mode, a vehicle may be more capable of maintaining a lane position than a vehicle operating in a manual driving mode, thus, a lane width may be narrower for autonomously-operated vehicles than for manually-operated vehicles. Thus, in this example, the lane definition server 782 determines a lane width by adding a small buffer area or 24 inches to the width of the car, one on either side of the vehicle. Thus, the defined lane width in this example is 10.25 feet. In some examples, the lane definition server 782 may be configured to use different buffer area sizes based on the vehicle information or the road information as discussed above).  
Regarding claim 4, Ramasamy teaches the road management device according to claim 1, wherein the first road is a road not having a median strip, and the second road is a road having the median strip (see Paragraph 0035 for lane information may comprise a length in some examples because a lane may not stretch the entire length of a road, but may only accommodate a single car or a group of cars, or may be defined for a specific localized purpose, such as a turn lane or a median).  
see Paragraph 0094 for In some examples, the computing device 510 may select a lane based on a speed of travel of the vehicle and the speed of travel of one or more vehicles in the defined lanes being within a threshold speed of each other, e.g., within 5 miles per hour; see also Paragraph 0077 for the autonomous driving function determines to pass the truck 142 based on the road's speed limit and the speed of the vehicle 140).  
Regarding claim 6, Ramsey teaches the road management device according to claim 1, wherein the first moving body is a two-wheeled vehicle, and the second moving body is a four or more-wheeled vehicle (see Paragraph 0030 for other suitable information may include actual dimensions of a vehicle received from the vehicle, such as length, width, or height measurements, weight of the vehicle, number of wheels (e.g., motorcycle, car, tractor trailer, etc.), or a vehicle identifier that can be used to access vehicle-specific information).  
Regarding claim 7, Ramsey teaches the road management device according to claim 1, wherein the first moving body is further differentiated into a third moving body of a third kind and a fourth moving body of a fourth kind, the second moving body is further differentiated into a fifth moving body of a fifth kind and a sixth moving body of a sixth kind (see Paragraph 0030 for In some examples, a vehicle record may comprise a vehicle type, such as sedan, hatchback, SUV, pickup truck, hybrid or electric vehicle, high-efficiency vehicle, emergency vehicle (e.g., police car, fire engine, ambulance, etc.), tractor-trailer, motorcycle, or other vehicle type, or it may include information such as a mode of operation, such as manual mode, semi-autonomous, autonomous, emergency, patrol, etc; see also Paragraph 0062 and Figure 10 for traffic on the road 1000 that is heavy and the lane management system 782 has defined one lane 1030 size for use by semis 1044 a-c and two lanes 1010, 1020 sized for passenger cars 1040 a-b, 1042 a-b. In this example, the lane management system 782 has established extended travel lanes accommodating multiple vehicles), 
the arithmetic section performs a certain analysis on the road in a first time slot and a second time slot (see Paragraph 0039 for in some implementations, dynamically defining at least one lane for a road based on road information and vehicle information includes defining the at least one lane for the road at a given point in time based on appropriate road information and vehicle information relevant at the given point in time and subsequently defining the at least one lane for the road differently at a subsequent point in time), 
performs the certain analysis on the first road in the first time slot using third information acquired by the third moving body (see Paragraph 0031 for vehicle information maintained by the data store 784 may comprise other or additional information, such as a vehicle condition (e.g., normal, mechanical problem, student driver, number of passengers, etc.), destination information, route information, or time information (e.g., time at which the information was received or last updated). The lane definition server 782 may access vehicle information in the data store 784 to define a lane on a road for a vehicle), 
performs the certain analysis on the first road in the second time slot using fourth information acquired by the fourth moving body, performs the certain analysis on the second road in the first time slot using fifth information acquired by the fifth moving body, and performs the certain analysis on the second road in the second time slot using sixth information acquired by the sixth moving body (see Paragraph 0039 for in some implementations, dynamically defining at least one lane for a road based on road information and vehicle information includes defining the at least one lane for the road at a given point in time based on appropriate road information and vehicle information relevant at the given point in time and subsequently defining the at least one lane for the road differently at a subsequent point in time. Examples of road and vehicle information are provided above. However, additional considerations may be used as well, such as time of day, day of the week (e.g., weekday versus weekend), season, scheduled special events (e.g., a concert or sporting event), etc. Such a dynamic definition may be performed by the lane management system 780 or by a vehicle traveling on a road).  
Regarding claim 8, Ramsey teaches the road management device according to claim 1, wherein the arithmetic section comprises: a moving body determining section that determines a kind of the moving body based on the information acquired from the moving body (see Paragraph 0030 for other suitable information may include actual dimensions of a vehicle received from the vehicle, such as length, width, or height measurements, weight of the vehicle, number of wheels (e.g., motorcycle, car, tractor trailer, etc.), or a vehicle identifier that can be used to access vehicle-specific information. For example, a vehicle identifier may comprise a vehicle identifier corresponding to a particular year, make, and model of the vehicle, or it may comprise a previously-assigned vehicle identifier that is associated with vehicle information previously stored in the data store 484, such as length, width, or height information); 
a road determining section that determines a kind of the road moved along by the moving body based on the information acquired from the moving body (see Paragraph 0031 for example, vehicle information may include a vehicle driving mode, a location, a direction of travel, an associated road, or a lane of travel; see also Paragraph 0049 for at block 820, the lane definition server 782 accesses road information for the road 100. In this example, the lane definition server 782 accesses information for the road associated with the request received from the vehicle. The request included a location and a direction of travel, thus the lane definition server 782 accesses road information based on the location); 
and an analysis section that performs the certain analysis based on a determination result of the moving body determining section and a determination result of the road determining section (see Paragraph 0051 and Figure 8A, block 830, which is based on the block 810 and 820, for the lane management system 780 defines at least one lane for the road based on the vehicle information and the road information. In this example, the lane definition server 782 defines a lane for the road 100 to accommodate the requesting vehicle).  
Regarding claim 9, Ramasamy teaches the road management device according to claim 8, comprising a recording section that records the moving body of a certain kind in an associated manner, for each of a plurality of kinds of the roads (see Paragraph 0030-31 for a vehicle record may comprise a vehicle type, such as sedan, hatchback, SUV, pickup truck, hybrid or electric vehicle, high-efficiency vehicle, emergency vehicle (e.g., police car, fire engine, ambulance, etc.), tractor-trailer, motorcycle, or other vehicle type, or it may include information such as a mode of operation, such as manual mode, semi-autonomous, autonomous, emergency, patrol, etc...In some examples, other vehicle information may be stored by the data store 784. For example, vehicle information may include a vehicle driving mode, a location, a direction of travel, an associated road, or a lane of travel; see also Paragraph 0033 for The data store 784 may also store lane information associated with one or more roads. For example, the lane definition server 782 may dynamically-define one or more lanes for a road and store (corresponds to recording) such information in the data store 784, or maintain such lane information within a memory of the lane definition server 782), 
wherein, in the case where a kind of the moving body decided based on a record of the recording section matches a kind of the moving body determined by the moving body determining section, the analysis section performs the certain analysis on the road of a kind determined by the road determining section, using the information acquired from the moving body (see Paragraph 0021 for in some implementations, computing device 510 in the vehicle 500 can be configured to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information. For example, computing device 510 may access processor-executable program code stored on a non-transitory computer-readable medium, the program code configured to cause a processor to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information). 
Regarding claim 10, Ramasamy teaches the road management device according to claim 8, comprising a recording section that records the road of a certain kind in an associated manner, for each of a plurality of kinds of the moving bodies, wherein, in the case where a kind of the road decided based on a record of the recording section matches a kind of the road determined by the road determining section, the analysis section performs the certain analysis on a kind of the moving body determined by the moving body determining section, using the information acquired from the moving body (see Paragraph 0021 for some implementations, computing device 510 in the vehicle 500 can be configured to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information. For example, computing device 510 may access processor-executable program code stored on a non-transitory computer-readable medium, the program code configured to cause a processor to access vehicle information for vehicle 500, access road information for a road, and dynamically define at least one lane for the road based on the road information and the vehicle information).  
Regarding claim 11, Ramasamy teaches the road management device according to claim 1, comprising a transmitting section that transmits to the moving body designation information designating a specific kind of the moving body and a request signal requesting transmission of the information (see Paragraph 0045 for in some examples, to access vehicle information, the lane management system 780 may transmit a message to vehicles travelling on the road 100 and request responses from vehicles within 500 feet of a particular location, such as the location extracted from the requesting vehicle's lane management request, a location of an accident or other emergency, a location of an emergency vehicle (either in transit, or stationary), a location of a construction zone, or others. In this example, the request includes a request for vehicle dimension information; a vehicle year, make, and model; a vehicle identifier; or other information that may be used to determine a size of a responding vehicle. In response to the request, the lane management system 780 may then receive vehicle information from vehicles within the area specified in the request).
Regarding claim 12, Ramasamy teaches the road management device according to claim 11, comprising a recording section that records the moving body of a certain kind in an associated manner, for each of a plurality of kinds of the roads, wherein the arithmetic section performs: a processing specifying which kind of the road the certain analysis is to be performed on (see Paragraph 0052 for based on the accessed road information, the lane definition server 782 determines that the entire road surface is configured for a single direction of travel, which is the same direction of travel as the requesting vehicle, that no other lanes have been defined for the road 100 at the location identified by the requesting vehicle, and that no other vehicles are located within 500 feet of the location identified by the requesting vehicle. Based on the accessed vehicle information and road information, the lane definition server 782 defines a lane for the requesting vehicle); 
and a processing in which the moving body of a kind associated with the kind of the road is designated as the moving body of a specific kind, based on a record of the recording section (see Paragraph 0053 for the lane management system 782 defines a lane based on the width and driving mode of the requesting vehicle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US20200168080A1) teaches a communication device, a control method thereof, and a communication system including the same. The communication device includes: a communication unit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        /FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665